COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-180-CV
 
STERLING
DAVIS, INC.                                                         APPELLANT
 
                                                   V.
 
STANDARD
MEAT COMPANY, L.P.                                           APPELLEE
 
                                               ----------
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal with prejudice.  See Tex. R. App. P. 42.1(a)(2),
43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  MEIER, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  February 12, 2009




[1]See Tex. R. App. P. 47.4.